                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                                N6. 7:16-CR-00116-D-11

UNITED STATES OF AMERICA

               v.

JABARR RYEHEINE RUDOLPH

                                 ORDER OF FORFEITURE

      WHEREAS,        pursuant to the entry of a plea of guilty by the

defendant,          Jabarr    Ryeheine    Rudolph,    on        February   5,    2018,   to

offenses in violation of 18 U.S.C.                   §§   841 and 846,          and having
                                                          i


considered the record as a whole and the applicable law, the Court

finds that the United States is now entitled to the forfeiture of

$4, 550. OO,        which    represents   proceeds        the    defendant      personally

obtained as a result of the said offenses,                        and that due to the

defendant's acts or omissions this property is not currently in

the possession of nor are its whereabouts known to the government.

      NOW, THEREFORE, it is ORDERED, ADJUDGED and DECREED:

      1.       That pursuant to 21 U.S.C.        §    853(a), the defendant shall

forfeit $4,550.00 to the United States as property constituting or

derived from proceeds obtained, directly or indirectly, as a result

of the said offenses.
       2.   That pursuant to 21           u.s.c.   §   853(p), the United States

is entitled to forfeit substitute assets up to the value of the

gross proceeds obtained by the defendant, that is $4,550.00.

       3.   That pursuant to Rule 32.2(e)               of the Federal Rules of

Criminal Procedure, the United States may move to amend this Order

at any time to substitute specific property to satisfy this Order

of Forfeiture in whole or in part.

       4.   That any and all forfeited funds shall be deposited by

the U.S.    Department of        Justice or the U.S.          Department of   the

Treasury, as soon as located or recovered, into the U.S. Department

of Justice's Assets Forfeiture Fund or the U.S. Department of the

Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.
                                      '
§   524(c) and 21 U.S.C.     §   88l(e).

       5.   That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is DIRECTED to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).                 In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

be final as to the defendant at sentencing.

       so ORDERED, this    --1.8..--   day of   :JQnvaJUj        I   2018.




                                 United States District Judge
